 

 





EXHIBIT 10.1



 

ASSET PURCHASE AGREEMENT

 

AMONG

 

GANNON GIGUIERE

 

ALAN JOHNSON

 

LOCAL EVENT MEDIA, INC., a Nevada Corporation

 

AND

 

LIVE EVENT MEDIA, INC., a Nevada Corporation

 

 

 

 

DATED: NOVEMBER 21, 2012



 

 

 

 

TABLE OF CONTENTS

 





  PAGE     BACKGROUND 1     ARTICLE I – SALE AND PURCHASE OF ASSETS 1    
Section 1.01 Purchased Assets 1     Section 1.02 No Assumed Obligations 1    
Section 1.03 Consideration 2     Section 1.04 Reporting of Asset Sale 2    
Section 1.05 Tax Consequences 2     ARTICLE II – CLOSING; DOCUMENTS OF
CONVEYANCE 2     Section 2.01 Closing 2     Section 2.02 Actions to be Taken at
the Closing 2     Section 2.03 Exemption From Registration 4     ARTICLE III –
REPRESENTATIONS AND WARRANTIES OF BUYERS 4     Section 3.01 Organization,
Qualification and Corporate Power 4     Section 3.02 Capitalization 4    
Section 3.03 Financial Statements 5     Section 3.04 Undisclosed Liabilities 5  
  Section 3.05 Tax Matters 5     Section 3.06 Legal Proceedings 6     Section
3.07 Compliance with Laws 6     Section 3.08 Authority; Binding Nature of
Agreement 6     Section 3.09 Non-Contravention 6     Section 3.10 Full
Disclosure 7     Section 3.11 Valid Issuance 7     Section 3.12 Shell Company 7
    Section 3.13 No Additional Agreements 7     Section 3.14 SEC Documents 7    
Section 3.15 Employee Relations 7



 

 



ii

 

 



ARTICLE IV – REPRESENTATIONS AND WARRANTIES OF SELLERS 7     Section 4.01 Legal
Proceedings 8     Section 4.02 Assets 8     Section 4.03 Compliance with Laws 8
    Section 4.04 Authority; Binding Nature of Agreement 8     Section 4.05
Non-Contravention 8     Section 4.06 Intellectual Property 9     Section 4.07
Software Licenses 10     Section 4.08 Royalties, Commissions, Fees 10    
Section 4.09 Absence of Certain Changes or Events 10     Section 4.10 Full
Disclosure 10     ARTICLE V – CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYERS. 10
    Section 5.01 Accuracy of Representations 10     Section 5.02 Performance of
Covenants 10     Section 5.03 Consents 10     Section 5.04 Release of Liens and
Security Interests 11     Section 5.05 Agreements and Documents 11     Section
5.06 No Legal Proceedings 11     Section 5.07 Due Diligence Review 11    
ARTICLE VI – CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS 11     Section 6.01
Accuracy of Representations 11     Section 6.02 Performance of Covenants 11    
Section 6.03 Consents, Waivers, Releases 12     Section 6.04 Agreements and
Documents 12     Section 6.05 Due Diligence Review 12     Section 6.06 Officers
Certificate 12     Section 6.07 Material Adverse Effect 12     Section 6.08 SEC
Documents 12     Section 6.09 Employment Agreements 12





 



iii

 

 



ARTICLE VII – SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION 12    
Section 7.01 Survival 12     Section 7.02 Sellers’ Agreement to Indemnify 13    
Section 7.03 Buyers’ Agreement to Indemnify 13     Section 7.04 Certain
Provisions Applicable to Indemnification Obligations 14     Section 7.05
Procedures for Resolution and Payment of Claims for Indemnification 14    
Section 7.06 Payment of Agreed Claims 15     Section 7.07 Remedies Exclusive 15
    ARTICLE VIII – COVENANTS; CONDUCT OF THE PARTIES AFTER CLOSING 15    
Section 8.01 Cooperation 15     Section 8.02 Repayment of Obligations 15    
ARTICLE IX – TERMINATION 16     Section 9.01 Termination of Agreement 16    
Section 9.02 Termination Procedure; Effect of Termination 16     ARTICLE X –
MISCELLANEOUS 16     Section 10.01 144 Legend 16     Section 10.02 Further
Assurances 17     Section 10.03 Fees and Expenses 17     Section 10.04
Attorneys' Fees 17     Section 10.05 Notices 17     Section 10.06 Severability
18     Section 10.07 Headings 18     Section 10.08 Counterparts 18     Section
10.09 Governing Law; Arbitration 18     Section 10.10 Successors and Assigns 19
    Section 10.11 Remedies Cumulative; Specific Performance 19     Section 10.12
Waiver 19     Section 10.13 Amendments 19     Section 10.14 Entire Agreement 19



 



iv

 



 

EXHIBITS

 

Exhibits   Description       Exhibit A   Certain Definitions Exhibit B   Bill of
Sale and Assignment

 

 

SCHEDULES

 

Buyer

Schedules

  Description       1.01(b)   Assets Purchased

  

v

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is made as of the 21st day of
November, 2012, by and among, LIVE EVENT MEDIA, INC. (formerly known as CHARLIE
GPS, INC.), a Nevada corporation having a business address at 3420 Bristol
Street, 6th Floor, Costa Mesa, CA 92626 (hereafter, “LEMI”) and LOCAL EVENT
MEDIA, INC., a Nevada corporation and wholly-owned subsidiary of LEMI (“LOCAL”)
having a business address at 3420 Bristol Street, 6th Floor, Costa Mesa, CA
92626 (LEMI and LOCAL being hereinafter collectively referred to as the
“Buyers”), and Gannon Giguiere, having an address at 2549B Eastbluff Drive,
Suite 456, Newport Beach, CA 92660 (hereafter, “GG”) and Alan Johnson, having an
address of Seven Corporate Plaza Drive, Newport Beach, CA 92660 (“AJ”) (GG and
AJ being hereinafter collectively referred to as the “Sellers”). Where context
requires reference hereinafter to LEMI also includes reference to LOCAL.

 

BACKGROUND

 

WHEREAS, Sellers have developed a proprietary software platform for use in the
business of social media;

 

WHEREAS, Buyers desire to purchase certain assets from Sellers;

 

WHEREAS, Sellers desire to sell such assets under the terms and conditions set
forth in this Agreement, and Buyers have agreed to purchase such assets under
such terms and conditions; and

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, representations, warranties, and agreements contained herein, and
intending to be legally bound, Sellers, and Buyers agree as follows:

 

ARTICLE I – SALE AND PURCHASE OF ASSETS

 

Section 1.01 Purchased Assets. Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined in Section 2.01), Sellers will sell,
assign, transfer and deliver to Buyers, and Buyers, through LOCAL, will
purchase, acquire and take assignment and delivery from Sellers (the
“Acquisition”), the assets of Sellers listed below (collectively, the “Purchased
Assets”). The Purchased Assets will be purchased free and clear of all security
interests, liens, restrictions, claims, encumbrances or charges of any kind
(“Encumbrances”). The Purchased Assets will include the following items:

 

(a) Assets. The assets listed on Schedule 1.01(a); and

 

(b) Books and Records. All papers, documents, computerized databases and records
of Sellers relating to the Purchased Assets including without limitation all
software design documents and source code.

 

Section 1.02 No Assumed Obligations. The Buyers shall have no responsibility for
any of the Sellers’ obligations related to the Purchased Assets (including
contracts, leases, and liabilities of any type, kind or nature), whether fixed,
accrued, contingent or otherwise, and whether arising in contract, in tort, by
violation of law, by operation of law, or otherwise, and all such obligations
shall remain with the Sellers.

 



1

 

 

Section 1.03 Consideration. At the Closing (as defined in Section 2.01), LEMI
shall deliver to Sellers and/or their assigns an aggregate of Fourteen Million
Five Hundred Eighty-Two Thousand and Five Hundred (14,582,500) restricted shares
of its common stock (the “Shares”).

 

Section 1.04 Reporting of Asset Sale. Each party agrees to report the purchase
and sale contemplated herein on Internal Revenue Service Form 8594 or such other
form as appropriate.

 

Section 1.05 Tax Consequences. For federal income tax purposes, the transactions
contemplated hereby are intended to constitute a “reorganization” within the
meaning of Section 368 of the Code. The parties to this Agreement hereby adopt
this Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations, and each
party is intended to be a “party to the reorganization” within the meaning of
Section 368 of the Code.

 

ARTICLE II – CLOSING; DOCUMENTS OF CONVEYANCE

 

Section 2.01 Closing. Subject to the satisfaction of the conditions set forth in
Articles V and VI, the purchase and sale contemplated hereby shall be
consummated at a closing (referred to herein as the “Closing”) to be held at the
offices of Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor, New York,
NY 10022, on or before December 7, 2012 (the “Closing Date”). The purchase and
sale shall be deemed effective for all purposes as of the close of business on
the Closing Date (the “Effective Time”).

 

Section 2.02 Actions to be Taken at the Closing. At or contemporaneously with
the Closing, the Parties shall take or will have taken the following actions and
shall deliver or shall have delivered the following documents:

 

(a) Sellers shall execute and deliver to Buyers a Bill of Sale and Assignment
Agreement substantially in the form attached hereto as Exhibit B (the “Bill of
Sale”), together with such other instruments of conveyance and evidence of the
transfer of title to the Purchased Assets from Sellers to LOCAL.

 

(b) LEMI shall have instructed its transfer agent to issue to Sellers
certificates representing the Shares, free and clear of all Encumbrances (other
than restrictions imposed by applicable securities laws) in exchange for the
Purchased Assets.

 

(c) LEMI shall close on at least $100,000 under its private placement offering
(“PPO”) of a minimum of 200,000 shares ($100,000) and a maximum of 2,000,000
shares ($1,000,000) at an offering price of $0.50 per share and LEMI shall have
instructed its transfer agent to issue the corresponding PPO shares to the PPO
subscribers. Piggy-back registration rights shall apply to the PPO shares.

 



2

 

 

(d) LEMI shall transfer all of its pre-Asset Purchase Agreement assets,
excluding its PPO proceeds, and its pre-Asset Purchase Agreement liabilities to
a newly formed wholly owned subsidiary (“Split-Off Subsidiary”) and in
connection therewith shall transfer all of the outstanding shares of capital
stock of Split-Off Subsidiary to its pre-Asset Purchase Agreement principal
stockholder in exchange for the surrender and cancellation of 8,000,000 shares
of LEMI common stock owned by such stockholder (the “Split-Off Cancellation
Shares”) leaving 2,400,000 shares of LEMI common stock in the hands of LEMI’s
pre-Asset Purchase Agreement stockholders.

 

(e) LEMI’s board and persons holding a majority of its outstanding common stock
shall have adopted a Two Million Five Hundred Thousand (2,500,000) share Equity
Inventive Plan for future issuances, at the discretion of its board of
directors, of awards to officers, key employees, consultants and directors.

 

(f) LEMI shall have obtained the resignations of its pre-Asset Purchase officers
and directors, with such resignations to take effect at the Closing, shall have
increased the size of its board of directors to three members, at least one of
which shall be independent, with the intent to increase the board to at least
five members post-Closing, at least three of which shall be independent and
shall have appointed new executive officers and directors to fill the vacancies
created by the resignations and the increase in the size of the board.

 

(g) Sellers shall provide 24 month lock-up agreements from all post-Closing
officers and directors of LEMI and from all LEMI stockholders holding ten
percent or more of the common stock of LEMI which lock-up agreements will
include a 24 month no-shorting provision.

 

(h) Gannon Giguiere and Alan Johnson shall enter into Employment Agreements with
LEMI, effective at Closing, on terms mutually satisfactory to LEMI and Messrs.
Giguiere and Johnson. Among other things, such employment agreements shall
provide for Mr. Giguiere to serve as the Chairman, CEO and Secretary of LEMI and
for Mr. Johnson to serve as the President of LEMI.

 

(i) Gannon Giguiere and Alan Johnson shall enter into Indemnification Agreements
with LEMI, effective at Closing, on terms mutually satisfactory to LEMI and
Messrs. Giguiere and Johnson.

 

(j) Buyers and Sellers shall each deliver to the other (to the extent
applicable), all other Transaction Documents, including consents, releases,
waivers and approvals (including, without limitation, resolutions and incumbency
certificates of the directors and officers of each, and necessary minutes or
resolutions of the stockholders of each) required for each party to enter into
this Agreement and consummate the transactions described herein and referred to
in Articles V and VI.

 

All instruments of conveyance shall be free of all Encumbrances, except as
otherwise set forth herein, and shall be in form and content reasonably
acceptable to counsels for the Buyers and the Sellers.

 



3

 

 

Section 2.03 Exemption From Registration. Buyers and Sellers intend that the
Shares of LEMI common stock to be issued pursuant to Section 1.03 hereof, in
each case in connection with the Acquisition shall be issued in a transaction
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by reason of Section 4(2) of the Securities Act.

 

Section 2.04 Pre-Asset Purchase Liabilities Related to the Purchased Assets. All
operating expenses and liabilities relating to the ownership and operation of
the Purchased Assets attributable to the period ending at the Effective Time
shall be paid by the Sellers as they fall due.

 

Section 2.05 Transfer of Possession. Simultaneously with the Effective Time,
Sellers shall give the Buyers full possession and enjoyment of the Purchased
Assets.

 

ARTICLE III – REPRESENTATIONS AND WARRANTIES OF BUYERS

 

Each of the Buyers represents and warrants to Sellers that the statements
contained in this Article III are true and correct, except as set forth in the
disclosure schedule which may be provided by Buyers to Sellers on the date
hereof and accepted in writing by Sellers (the “Buyers Disclosure Schedule”).
The Buyers Disclosure Schedule, if any, shall be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this
Article III; and to the extent that it is clear from the context thereof that
such disclosure also applies to any other numbered paragraph contained in this
Article III, the disclosures in any numbered paragraph of the Buyers Disclosure
Schedule shall qualify such other corresponding numbered paragraph in this
Article III. For purposes of this Article III, the phrase “to the knowledge of
Buyers” or any phrase of similar import shall be deemed to refer to the actual
knowledge of any officer or director of Buyers, without independent
investigation.

 

Section 3.01 Organization, Qualification and Corporate Power. Each of LEMI and
LOCAL is a corporation duly organized, validly existing and in corporate and tax
good standing under the laws of the State of Nevada. Each Buyer is duly
qualified to conduct business and is in corporate and tax good standing under
the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified or in good standing, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect. Each Buyer has all requisite corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it. Each Buyer has furnished or made available to Sellers
complete and accurate copies of its certificate of incorporation and bylaws.
Each Buyer is not in default under or in violation of any provision of its
certificate of incorporation, as amended to date, or its bylaws, as amended to
date.

 

Section 3.02 Capitalization. The capitalization of LEMI consists of 300,000,000
shares of common stock, $0.001 par value per share, and 10,000,000 shares of
blank check preferred stock, $0.001 par value per share, of which at Closing,
after taking into account the cancelation of the Split-Off Cancellation Shares
but not taking into account the issuance of the Shares to be issued in exchange
for the Purchased Assets or the issuance of any PPO shares, 2,400,000 shares of
common stock will be issued and outstanding and no shares of preferred stock
will be issued and outstanding. The common stock of LEMI is not subject to any
notice of suspension or delisting. LEMI’s common stock is presently not
registered under Section 12(g) of the Exchange Act of 1934, as amended. All of
the outstanding shares of LEMI's common stock have been duly authorized and
validly issued, and are fully paid and non-assessable, and none of such shares
is subject to any repurchase option or restriction on transfer. All of such
shares have been issued in compliance with applicable securities laws. There is
no: (i) outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire or otherwise relating to, any shares of the
capital stock or other securities of LEMI; (ii) outstanding security, instrument
or obligation that is or may become convertible into or exchangeable for any
shares of the capital stock or other securities of LEMI; (iii) contract under
which LEMI is or may become obligated to sell or otherwise issue any shares of
its capital stock or any other securities; or (iv) condition or circumstance
that may give rise to or provide a basis for the assertion of a claim by any
Person to the effect that such Person is entitled to acquire or receive any
shares of capital stock or other securities of LEMI. The Shares to be issued at
the Closing, when issued and delivered in accordance with the terms hereof,
shall be duly and validly issued, fully paid and nonassessable and free of all
Encumbrances and preemptive rights and will be issued in compliance with
applicable federal and state securities laws.

 



4

 

 

Section 3.03 Financial Statements. LEMI has delivered to or made available to
Sellers the following financial statements and notes (collectively, the “LEMI
Financial Statements”): the audited balance sheet, income statement, and
statement of cash flows of LEMI as of December 31, 2011, and the unaudited
balance sheet, income statement, and statement of cash flows of LEMI as of
September 30, 2012. The LEMI Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods covered thereby, are
accurate and complete in all material respects and present fairly the financial
position of LEMI as of the dates thereof and the results of operations and cash
flows of LEMI for the periods covered thereby. There has been no material
adverse change in LEMI's financial condition, business or properties since the
date of the most recent LEMI Financial Statements. LEMI is not liable for or
subject to any material liabilities, except for those liabilities reflected on
the LEMI Financial Statements and not heretofore paid or discharged and those
liabilities arising in the ordinary course of business consistent with past
practice under any contract, commitment or agreement.

 

Section 3.04 Undisclosed Liabilities. Each Buyer has no liability (whether known
or unknown, whether absolute or contingent, whether liquidated or unliquidated
and whether due or to become due), except for (a) liabilities shown on the
balance sheet contained in the most recent LEMI Financial Statements,
(b) liabilities which have arisen since the date of the balance sheet contained
in the most recent LEMI Financial Statements in the ordinary course of business
which do not exceed $10,000 in the aggregate and (c) contractual and other
liabilities incurred in the ordinary course of business which are not required
by GAAP to be reflected on a balance sheet.

 

Section 3.05 Tax Matters. All Tax Returns required to be filed by or on behalf
of LEMI with any Governmental Body with respect to any transaction occurring or
any taxable period ending on or before the Closing Date (the “Buyer Returns”)
(i) have been or will be filed when due, and (ii) have been, or will be when
filed, accurately and completely prepared in compliance with all applicable
Legal Requirements.

 



5

 

 

Section 3.06 Legal Proceedings. There is no pending Legal Proceeding, and, to
the best of the knowledge of Buyers, no Person has threatened to commence any
Legal Proceeding: (i) that involves Buyers, or any of the assets owned or used
by Buyers and which, if decided against Buyers, would have a Material Adverse
Effect on the financial condition, business or properties of Buyers; or (ii)
that challenges, or that may have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the transactions contemplated by
this Agreement.

 

Section 3.07 Compliance with Laws. To the best knowledge of Buyers, they have at
all times conducted their business in compliance with all applicable laws,
regulations, ordinances and other requirements of all Governmental Bodies
(including applicable federal, state and local laws, rules and regulations
respecting occupational safety and health standards). Buyers have not received
any notice, advice, claim or complaint from any employee or Governmental Body
that Buyers have not conducted, or are not presently conducting, its business
and operations in accordance with all applicable laws and other requirements of
Governmental Bodies.

 

Section 3.08 Authority; Binding Nature of Agreement. Each of the Buyers has the
absolute and unrestricted right, power and authority to enter into and to
perform its obligations under the Transaction Documents; the execution, delivery
and performance by Buyers of the Transaction Documents have been duly authorized
by all necessary action on the part of Buyers and their board of directors; and
the approval of Buyer's shareholders is not required. The Transaction Documents
constitute the legal, valid and binding obligation of Buyers, enforceable
against them in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies. At the Closing, Buyers will deliver to Sellers such evidence
of the authorization of its execution, delivery, and performance of the
Transaction Documents as Sellers may reasonably request.

 

Section 3.09 Non-Contravention. Neither (i) the execution delivery or
performance of the Transaction Documents, nor (ii) the consummation of any of
the transactions contemplated by this Agreement, will directly or indirectly
(with or without notice or lapse of time):

 

(a) contravene, conflict with or result in a violation of (i) the provisions of
the respective Articles of Incorporation or Bylaws of Buyers, or (ii) any
resolution adopted by the shareholders or Board of Directors of Buyers;

 

(b) contravene, conflict with or result in a violation of, or give any
Governmental Body or any Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment, or decree
to which Buyers, or any of the assets owned or used by them, is subject; or

 

(c) contravene, conflict with or result in a violation of, or breach of, or
result in a default under, any provision of any Contract to which Buyers are a
party, or give any Person the right to (i) declare a default or exercise any
remedy under any such Contract, (ii) accelerate the maturity or performance of
any such Contract, (iii) cancel, terminate or modify any such Contract.

 



6

 

 

Section 3.10 Full Disclosure. The Transaction Documents delivered by Buyers to
Seller in connection with the transactions contemplated herein, do not (i)
contain any representation, warranty or information that is false or misleading
with respect to any material fact, or (ii) omit to state any material fact
necessary in order to make the representations, warranties and information
contained and to be contained herein and therein not false or misleading.

 

Section 3.11 Valid Issuance. The Shares will, when issued in accordance with the
provisions of this Agreement, be validly issued, fully paid and nonassessable.
LEMI intends to issue and deliver the Shares in reliance on exemptions from
registration and qualification under various federal and state securities laws.

 

Section 3.12 Shell Company. LEMI is not, and for a period of six (6) months
prior to the date of this Agreement has not been, an issuer identified in
Rule 144(i)(1) of the Securities Act.

 

Section 3.13 No Additional Agreements. Buyers do not have any understanding with
Sellers with respect to the transactions contemplated by this Agreement other
than as specified in this Agreement, and the other Transaction Documents.

 

Section 3.14 SEC Documents. Since June 30, 2011, LEMI has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the Securities Act or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) except for LEMI’s Quarterly Report on
Form 10-Q for the quarter ended June 30, 2012 which was filed on a late basis
(all of the foregoing, and all exhibits included or required to be included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference or required to be incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  LEMI has delivered or
made available to Sellers or their representatives true, correct and complete
copies of the SEC Documents not available on the EDGAR system, if any.  As of
their respective filing dates, the SEC Documents complied in all material
respects with all applicable requirements of the Securities Act and/or the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. 

 

Section 3.15 Employee Relations. Neither of the Buyers is a party to any
collective bargaining agreement or employs any member of a union. Buyers believe
that their relations with their employees are good. Buyers are in compliance
with all federal, state, local, and foreign laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not result in a Material Adverse Effect.

 

ARTICLE IV – REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers represent and warrant to Buyers that the statements contained in this
Article IV are true and correct, except as set forth in the disclosure schedule,
which may be provided by Sellers to Buyers on the date hereof and accepted in
writing by Buyers (the “Sellers Disclosure Schedule”). The Seller Disclosure
Schedule, if any, shall be arranged in paragraphs corresponding to the numbered
and lettered paragraphs contained in this Article IV; and to the extent that it
is clear from the context thereof that such disclosure also applies to any other
numbered paragraph contained in this Article IV, the disclosures in any numbered
paragraph of the Sellers Disclosure Schedule shall qualify such other
corresponding numbered paragraph in this Article IV. For purposes of this
Article IV, the phrase “to the knowledge of Sellers” or any phrase of similar
import shall be deemed to refer to the actual knowledge of Sellers, without
independent investigation.

 



7

 

 

Section 4.01 Legal Proceedings. There is no pending Legal Proceeding, and, to
the best of the knowledge of Sellers, no Person has threatened to commence any
Legal Proceeding: (i) that involves Sellers or any of the Purchased Assets; or
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with any of the transactions
contemplated by this Agreement.

 

Section 4.02 Assets. Sellers have, and will have at the Closing, good, valid and
marketable title to all of the Purchased Assets, free and clear of any liens.
Sellers have not sold, transferred, assigned or conveyed any of its right, title
and interest, or granted or entered into any option to purchase or acquire any
of its right, title or interest, in and to any of the Purchased Assets. No third
party has any option or right to acquire any of the Purchased Assets.

 

Section 4.03 Compliance with Laws. To the best knowledge of Sellers, they have
at all times conducted their business, if any, related to the Purchased Assets
in compliance with all applicable laws, regulations, ordinances and other
requirements of all Governmental Bodies (including applicable federal, state and
local laws, rules and regulations respecting occupational safety and health
standards). Sellers have not received any notice, advice, claim or complaint
from any employee or Governmental Body that Sellers have not conducted, or are
not presently conducting, their business and operations, if any, related to the
Purchased Assets in accordance with all applicable laws and other requirements
of Governmental Bodies.

 

Section 4.04 Authority; Binding Nature of Agreement. Sellers have the absolute
and unrestricted right, power and authority to enter into and to perform their
obligations under the Transaction Documents; and the execution, delivery and
performance by Sellers of the Transaction Documents has been duly authorized by
all necessary action on the part of Sellers. The Transaction Documents
constitute the legal, valid and binding obligation of Sellers, enforceable
against Sellers in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies. At the Closing, Sellers will deliver to Buyers such evidence
of the authorization of Sellers’ execution, delivery, and performance of the
Transaction Documents as Buyers may reasonably request.

 

Section 4.05 Non-Contravention. Neither (i) the execution, delivery or
performance of this Agreement or any of the other Transaction Documents, nor
(ii) the consummation of any of the transactions contemplated by this Agreement,
will directly or indirectly (with or without notice or lapse of time):

 



8

 

 

(a) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment or decree
to which Sellers, or any of the Purchased Assets are subject; or

 

(b) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any contract to which Sellers or the
Purchased Assets are subject, or give any Person the right to (i) declare a
default or exercise any remedy under any such contract, (ii) accelerate the
maturity or performance of any such contract, or (iii) cancel, terminate or
modify any such contract.

 

Section 4.06 Intellectual Property.

 

(a) Sellers have the valid and exclusive right to use all Intellectual Property
(as defined below) related to the Purchased Assets. No other Person (other than
licensors of software that is generally commercially available), has any rights
to any of the Intellectual Property related to the Purchased Assets, and, to
Sellers’ knowledge, no Person or Entity is infringing, violating or
misappropriating any of the Intellectual Property that Sellers have an exclusive
right to use. For purposes of this Agreement, “Intellectual Property” means,
among other things, all (i) patents and patent applications, (ii) copyrights,
and registrations therefor, (iii) computer software, data and documentation,
(iv) trade secrets and confidential business information, whether patentable or
unpatentable and whether or not reduced to practice, know-how, manufacturing and
production processes and techniques, research and development information,
copyrightable works, financial, marketing and business data, pricing and cost
information, business and marketing plans and information, (v) trademarks,
service marks, logos, trade names, domain names, and registrations and
applications therefor, and (vii) any other proprietary rights relating to any of
the foregoing

 

(b) To Sellers’ best knowledge, none of the activities conducted by Sellers with
respect to the Purchased Assets infringes, violates or constitutes a
misappropriation of (or in the past infringed, violated or constituted a
misappropriation of) any Intellectual Property of any other Person or Entity.
Sellers have not received any written complaint, claim or notice alleging any
such infringement, violation or misappropriation of any Intellectual Property of
any other Person or Entity, and to the knowledge of Sellers there is no basis
for such claims.

 

(c) Sellers have no agreements with any Person or Entity pursuant to which
Sellers may obtain rights to Intellectual Property material to the Purchased
Assets that is owned by a Person or Entity other than Sellers. Sellers are not
obligated to pay any royalties or other compensation to any third party in
respect of their ownership, use or license of any of the Purchased Assets.

 

(d) Sellers have taken commercially reasonable precautions (i) to protect their
rights in the Purchased Assets and (ii) to maintain the confidentiality of their
trade secrets and know-how. To Sellers’ knowledge, or under circumstances which
would not have a Material Adverse Effect, there have been no acts or omissions
by Sellers or their agents, the result of which would be to materially
compromise the rights of Sellers to apply for or enforce appropriate legal
protection of the Purchased Assets.

 



9

 

 

Section 4.07 Software Licenses. Sellers have all necessary licenses to use all
material third-party software used in connection with the Purchased Assets, and
to Sellers’ knowledge, Sellers use of third-party software does not infringe the
rights of any Person or Entity.

 

Section 4.08 Royalties, Commissions, Fees.  As of the Closing Date, there shall
be no Entity or Person due or owed any continuing interest, including any
royalty, commission fee or other payment related to the Purchased Assets.

 

Section 4.09 Absence of Certain Changes or Events.  Except as would not have a
Material Adverse Effect, from the duties of this Agreement through the Closing,
there will not be:

 

(a) any damage, destruction or loss relating to the Purchased Assets, whether or
not covered by insurance, that would have a Material Adverse Effect; or

 

(b) any mortgage, pledge, transfer of a security interest in, or lien, created
by Sellers, with respect to any of the Purchased Assets, except liens for taxes
not yet due or payable and liens that arise in the ordinary course of business
and do not materially impair Sellers’ ownership or use of such property or
assets;

 

Section 4.10 Full Disclosure. The Transaction Documents delivered by Sellers to
Buyers in connection with the transactions contemplated herein, do not (i)
contain any representation, warranty or information that is false or misleading
with respect to any material fact, or (ii) omit to state any material fact
necessary in order to make the representations, warranties and information
contained and to be contained herein and therein not false or misleading. Buyers
have completed their due diligence investigation of Sellers.

 

ARTICLE V – CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYERS.

 

The obligations of Buyers to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions:

 

Section 5.01 Accuracy of Representations. Each of the representations and
warranties made by Sellers in this Agreement and in each of the other
Transaction Documents delivered to Buyers in connection with the transactions
contemplated by this Agreement shall have been accurate in all respects as of
the Closing Date.

 

Section 5.02 Performance of Covenants. Each covenant or obligation that Sellers
are required to comply with or to perform at or prior to the Closing shall have
been complied with and performed in all respects.

 

Section 5.03 Consents. All necessary board, stockholder, and third party
consents, waivers and releases required to be obtained in connection with the
transactions contemplated by this Agreement shall have been obtained (and copies
thereof shall have been provided to Buyers) and shall be in full force and
effect.

 



10

 

 

Section 5.04 Release of Liens and Security Interests.

 

(a) All liens and security interests on the Purchased Assets, if any, held by
all Seller secured parties (the “Secured Parties”) shall be released and all
related discharge of lien notices and forms shall be filed and recorded in the
appropriate government offices in accordance with the requirements of the
Uniform Commercial Code and copies of such notices and forms shall have been
provided to Buyers.

 

(b) All Secured Parties, if any, shall, in writing, release the Buyers from any
and all liability or obligation to them relating to any debts of Sellers owed to
the Secured Parties with respect to the Purchased Assets or otherwise.

 

Section 5.05 Agreements and Documents. Buyers shall have received a certificate
executed by Sellers containing the representation and warranty of Sellers that
each of the representations and warranties set forth in Article IV is accurate
in all material respects as of the Closing Date and that the conditions set
forth in Article V have been duly satisfied.

 

Section 5.06 No Legal Proceedings. No Legal Proceeding shall be pending wherein
an unfavorable judgment, order, decree, stipulation or injunction would
(i) prevent consummation of any of the transactions contemplated by this
Agreement, or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation, and no such judgment, order, decree,
stipulation or injunction shall be in effect.

 

Section 5.07 Due Diligence Review. Buyers’ shall have reviewed and approved all
materials in the possession and control of Sellers which are germane to the
decision of Buyers to proceed with the Asset Purchase. Buyers and their advisors
shall have had a reasonable opportunity to perform the searches and other due
diligence reasonable and customary in a transaction of a similar nature to the
Acquisition and both Buyers’ and their advisors shall have been satisfied with
the results of such due diligence.

 

ARTICLE VI – CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS

 

The obligations of Sellers to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of the
following conditions:

 

Section 6.01 Accuracy of Representations. Each of the representations and
warranties made by Buyers in this Agreement and in each of the other Transaction
Documents delivered to Seller in connection with the transactions contemplated
by this Agreement shall have been accurate in all respects as of the Closing
Date.

 

Section 6.02 Performance of Covenants. All of the covenants and obligations that
Buyers are required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all respects.

 



11

 

 

Section 6.03 Consents, Waivers, Releases. All consents, waivers and releases
required to be obtained in connection with the transactions contemplated by this
Agreement shall have been obtained and shall be in full force and effect.

 

Section 6.04 Agreements and Documents. Sellers shall have received a certificate
executed by Buyers, and containing the representation and warranty that each of
the representations and warranties set forth in Articles III are accurate in all
material respects as of the Closing Date and that the conditions set forth in
Article VI have been duly satisfied.

 

Section 6.05 Due Diligence Review. Sellers shall have reviewed and approved all
materials in the possession and control of Buyers which are germane to the
decision of Sellers to proceed with the Acquisition, including a reasonable
opportunity to review the LEMI Financial Statements.  Sellers and their advisors
shall have had a reasonable opportunity to perform the searches and other due
diligence reasonable and customary in a transaction of a similar nature to the
Acquisition, and both Sellers and their advisors shall have been satisfied with
the results of such due diligence and the content of the LEMI Financial
Statements.

 

Section 6.06 Officers Certificate. Sellers shall have received (i) a certified
copy of Buyers' Articles of Incorporation, (ii) a copy of Buyers’ Bylaws, and
(iii) a copy of the resolutions of the Board of Directors of each of the Buyers,
authorizing the execution of this Agreement and the consummation of the
transactions contemplated hereby, each certified by an officer of each of the
Buyers.

 

Section 6.07 Material Adverse Effect. Since the date of this Agreement, no
event, occurrence, fact, condition, change, development or effect shall have
occurred that, individually or in the aggregate, has constituted or resulted in,
or could reasonably be expected to have a Material Adverse effect on Buyers and
the financial condition or results of operations of the Buyers taken as a whole.

 

Section 6.08 SEC Documents. LEMI shall be current in all filings required by the
Exchange Act, and shall have filed all other registration statements,
prospectuses, forms, reports, schedules, statements and documents required to be
filed or furnished by it under the Securities Act or the Exchange Act, as the
case may be.

 

Section 6.09 Employment Agreements. LEMI shall have entered into employment
agreements and indemnification agreements with Gannon Giguiere and Alan Johnson,
effective as of the Closing.

 

ARTICLE VII – SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

Section 7.01 Survival. The right to bring claims or assert causes of action for
breach of any covenants, agreements, representations and warranties of the
parties contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive for a period
of one year following the Closing Date, provided, however, that (i) the
covenants and agreements which by their terms do not contemplate performance
after the Closing shall terminate as of the Closing; and (ii) the covenants and
agreements which by their terms contemplate performance after the Closing shall
survive until the date specified in this Agreement or the Transaction Documents
as the termination date for such covenants and agreements, or if no such date is
specified, then such covenants and agreements shall survive until the expiration
of any statute of limitations.

 



12

 

 

Section 7.02 Sellers’ Agreement to Indemnify. Subject to the terms, conditions
and limitations of this Agreement, Sellers agree to indemnify, defend and hold
harmless Buyers, their officers, employees, directors, and agents from and
against all Damages to which Buyers become subject as a result of, arising out
of, or based on any of the following:

 

(a)                a breach of any representation or warranty made by any
Sellers pursuant to this Agreement in Article IV;

 

(b)               a breach of any covenant contained in or made by any Seller
pursuant to this Agreement in Article VIII;

 

(c)                liabilities, obligations, or claims related to the Purchased
Assets arising out of facts, conditions or circumstances occurring prior to the
Closing Date; and

 

(d)               any claim or liability for brokerage commissions or finder’s
fees incurred by reason of any action taken by Sellers.

 

Such Damages relating to subsections (a) through (d) are hereinafter
collectively referred to as the “Buyers’ Indemnified Losses”.

 

Section 7.03 Buyers’ Agreement to Indemnify. Subject to the terms, conditions
and limitations of this Agreement, Buyers agree to indemnify, defend and hold
harmless Sellers and their agents, from and against all Damages to which
Sellers’ become subject as a result of, arising out of, or based in any of the
following:

 

(a)                a breach of any representation or warranty made by Buyers
pursuant to this Agreement in Article III;

 

(b)               a breach of any covenant contained in or made by Buyers
pursuant to this Agreement in Article VIII;

 

(c)                liabilities, obligations or claims relating to the Purchased
Assets arising out of facts, conditions or circumstances occurring after the
Closing Date;

 

(d)               any claim or liability for brokerage commissions or finder’s
fees incurred by reason of any action taken by Buyers.

 

Such Damages relating to subsections (a) through (d) are hereinafter
collectively referred to as the “Sellers’ Indemnified Losses”.

 



13

 

 

Section 7.04 Certain Provisions Applicable to Indemnification Obligations. No
party shall be liable under this Article for any Damages resulting from or
relating to any inaccuracy in or breach of any representation or warranty in
this Agreement if the party seeking indemnification for such Damages had
knowledge of such breach before Closing.

 

Section 7.05 Procedures for Resolution and Payment of Claims for
Indemnification.

 

(a)                If a party entitled to be indemnified under this Article (the
“Indemnitee”) shall incur any Damages or determines that it is likely to incur
any Damages, and believes that it is entitled to be indemnified against such
Damages by the other party hereunder (the “Indemnitor”), such Indemnitee shall
give prompt notice to the Indemnitor of the assertion of any claim, or the
commencement of any action, suit or proceeding, in respect of which indemnity
may be sought hereunder and will give the Indemnitor such information with
respect thereto as the Indemnitor may reasonably request (“Indemnitee’s
Certificate”), but failure to give such notice shall relieve the Indemnitor of
any liability hereunder only to the extent that the Indemnitor has suffered
actual prejudice thereby.

 

(b)               In case the Indemnitor shall object to the indemnification of
an Indemnitee in respect of any claim or claims specified in any Indemnitee’s
Certificate, the Indemnitor shall within thirty (30) days after receipt by the
Indemnitor of such Indemnitee’s Certificate deliver to the Indemnitee a written
notice to such effect and the Indemnitor and the Indemnitee shall, within the
thirty (30) day period beginning on the date of receipt by the Indemnitee of
such written objection, attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims to which the Indemnitor
shall have so objected. If the Indemnitee and the Indemnitor shall succeed in
reaching agreement on their respective rights with respect to any of such
claims, the Indemnitee and the Indemnitor shall promptly prepare and sign a
memorandum setting forth such agreement. In the event the Indemnitee and the
Indemnitor do not succeed in reaching agreement on their respective rights with
respect to any such claims (“Disputed Claims”), the Disputed Claims will be
resolved in accordance with Section 10.09 herein.

 

(c)                Claims for Damages specified in any Indemnitee’s Certificate
to which an Indemnitor shall not object in writing and claims for Damages
resolved in accordance with Section 7.04(b) and Section 10.09 are hereinafter
referred to, collectively, as “Agreed Claims.”

 

(d)               Promptly after the assertion by any third party of any claim
against any Indemnitee that, in the reasonable judgment of such Indemnitee, will
result in the incurrence by such Indemnitee of Damages for which such Indemnitee
would be entitled to indemnification pursuant to this Agreement, such Indemnitee
shall deliver to the Indemnitor a written notice describing in reasonable detail
such claim and such Indemnitor may, at its option, assume the defense of the
Indemnitee against such claim (including the employment of counsel, who shall be
reasonably satisfactory to such Indemnitee, and the payment of expenses).
Failure to receive notice from Indemnitee shall not amend any rights,
obligations or limitations set forth in this Article. Any Indemnitee shall have
the right to employ separate counsel in any such action or claim and to
participate in the defense thereof, but the Indemnitor shall not be responsible
for the fees and expenses of such counsel unless (i) the Indemnitor shall have
failed, within a reasonable time after having been notified by the Indemnitee of
the existence of such claim as provided in the preceding sentence, to assume the
defense of such claim, (ii) the employment of such counsel has been specifically
authorized by the Indemnitor, or (iii) the named parties to any such action
(including any impleaded parties) include both such Indemnitee and Indemnitor
and such Indemnitee shall have furnished Indemnitor an opinion of counsel to the
effect that there may be one or more legal defenses available to Indemnitee
which are different from or additional to those available to Indemnitor, in
which event Indemnitor shall only be responsible for the fees and expenses of
one separate firm of attorneys for all Indemnitees. If the Indemnitor, within a
reasonable time after notice of any such third party claim, fails in good faith
to defend the Indemnitee against such claim, the Indemnitee shall have the right
to undertake the defense, compromise or settlement of such claim on behalf of
and for the account and risk of the Indemnitor, subject always to the right of
the Indemnitor to assume the defense of such claim at any time prior to
settlement, compromise or final determination thereof. No Indemnitor shall be
liable to indemnify any Indemnitee for any settlement or compromise of any such
action or claim effected without the consent of the Indemnitor which shall not
be unreasonably withheld or delayed; but if settled with the written consent of
the Indemnitor, or if there be a final judgment for the plaintiff or claimant in
any such action, the Indemnitor shall indemnify and hold harmless each
Indemnitee from and against any loss or liability by reason of such settlement
or judgment (but only to the extent provided in this Article).

 



14

 

 

Section 7.06 Payment of Agreed Claims. Upon the occurrence of any event or
existence of any condition which result in a claim for indemnification under
this Article, such party shall initiate a claim under Section 7.04 of this
Agreement.

 

Section 7.07 Remedies Exclusive. The remedies provided in this Article shall be
the sole and exclusive remedies of the Seller and Buyers, respectively, after
the Closing for monetary damages in connection with the transactions
contemplated by this Agreement including, without limitation, any breach or
non-performance of any representation, warranty, covenant or agreement contained
herein. Buyers or Seller may not commence any suit, action or proceeding against
the other with respect to the subject matter of this Agreement, whether in
contract, tort or otherwise, except to enforce the express rights under this
Article.

 

ARTICLE VIII – COVENANTS; CONDUCT OF THE PARTIES AFTER CLOSING

 

Section 8.01 Cooperation. Buyers and Sellers will cooperate upon and after the
Closing Date in effecting the orderly transfer of the Purchased Assets to
Buyers. Without limiting the generality of the foregoing, Sellers, at the
request of Buyers and without additional consideration, will execute and deliver
from time to time such further instruments of assignment, conveyance and
transfer, will sign any documents necessary or useful to ensure that all of the
right, title and interest in and to the Purchased Assets vests in Buyers, and
will take such other actions as may reasonably be required to convey and deliver
to Buyers more effective title to the Purchased Assets, or to confirm and
perfect Buyers’ title thereto, as contemplated by this Agreement.

 

Section 8.02 Repayment of Obligations. Sellers agree to pay all pre-Closing
liabilities and obligations related to the Purchased Assets by either: (a)
paying such liabilities and obligations in full as they come due, (b) entering
into arrangements acceptable to the obligees of such liabilities and obligations
for the repayment of such liabilities and obligations.

 



15

 

 

ARTICLE IX – TERMINATION

 

Section 9.01 Termination of Agreement. This Agreement may be terminated:

 

(a)                prior to the Closing by mutual agreement of the parties; or

 

(b)               prior to the Closing by Buyers if any of the conditions
provided for in Article V of this Agreement have not been met at the Closing and
have not been waived in writing by Buyers prior to such date; or

 

(c)                prior to the Closing by Sellers if any of the conditions
provided for in Article VI of this Agreement have not been met at the Closing
and have not been waived in writing by Sellers prior to such date; or

 

(d)               by either party after December 7, 2012 if the Closing has not
occurred on or prior to such date, provided that the party giving notice of
termination is not responsible for the failure to close on or prior to such
date.

 

Section 9.02 Termination Procedure; Effect of Termination.

 

(a)                In the event of termination by Sellers or Buyers, or by the
mutual agreement of Seller and Buyers, pursuant to Section 9.01 of this
Agreement, written notice thereof shall forthwith be given to the other party
and the transactions contemplated by this Agreement shall be terminated, without
further action or liability by either party or parties to the other (except for
liability of any party for the willful breach of this Agreement).

 

(b)               If the transactions contemplated by this Agreement are
terminated as provided herein, Seller and Buyers shall return all documents,
work papers and other material of any other party relating to the transactions
contemplated hereby, whether so obtained before or after the execution of this
Agreement, to the party furnishing the same; and such termination shall not in
any way limit or restrict the rights and remedies of any party hereto against
any other party which has breached any of the agreements or other provisions of
this Agreement prior to termination of this Agreement.

 

(c)                In the event this Agreement is terminated, each party will
keep confidential any information (unless such information is public information
or is otherwise required by law to be disclosed) obtained from the other party
in connection with the transactions contemplated hereby and will not use,
develop or disclose any such information in any manner whatsoever based on
information provided by the other for a period of two (2) years.

 

ARTICLE X – MISCELLANEOUS

 

Section 10.01 144 Legend. To the extent required by law, the securities of LEMI
to be issued hereunder shall be characterized as “restricted securities” for
purposes of Rule 144 under the Securities Act, and each certificate representing
any of such shares shall bear a legend identical or similar in effect to the
following legend (together with any other legend or legends required by
applicable state securities laws or otherwise):

 



16

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Section 10.02 Further Assurances. Each party hereto shall execute and cause to
be delivered to each other party hereto such instruments and other documents,
and shall take such other actions, as such other party may reasonably request
(prior to, at, or after the Closing) for the purpose of carrying out or
evidencing any of the transactions contemplated by this Agreement.

 

Section 10.03 Fees and Expenses. All fees, costs and expenses (including legal
fees and accounting fees) that have been incurred or that are incurred in the
future by any party in connection with the transactions contemplated by this
Agreement, including all fees, costs and expenses incurred by such party in
connection with or by virtue of (a) any investigation and review conducted by
such party of the other party's business (and the furnishing of information in
connection with such investigation and review), (b) the negotiation, preparation
and review of this Agreement and all agreements, certificates, opinions and
other instruments and documents delivered or to be delivered in connection with
the transactions contemplated by this Agreement, (c) the preparation and
submission of any filing or notice required to be made or given in connection
with any of the transactions contemplated by this Agreement, and the obtaining
of any Consent required to be obtained in connection with any of such
transactions, and (d) the consummation of the transactions contemplated hereby
shall be paid: (i) by Buyers, if incurred by Buyers; and (ii) by Seller, if
incurred by Seller.

 

Section 10.04 Attorneys' Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party hereto, the prevailing party shall be entitled to recover
reasonable attorneys' fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

 

Section 10.05 Notices. Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other party hereto):

 

if to Buyers:

 

Live Event Media, Inc.

3420 Bristol Street, 6th Floor

Costa Mesa, CA 92626

Attention: President or CEO

Facsimile: 949.209.1920

 

if to Sellers:

 

℅ Gannon Giguiere

2549B Eastbluff Drive, Suite 456

Newport Beach, CA 92660

Facsimile: 949.209.1920

 



17

 

 

Section 10.06 Severability. In the event that any provision of this Agreement,
or the application of any such provision to any Person, Entity or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to Persons, Entities or circumstances other than
those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall not be impaired or otherwise affected and shall continue to
be valid and enforceable to the fullest extent permitted by law.

 

Section 10.07 Headings. The Section headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

Section 10.08 Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.

 

Section 10.09 Governing Law; Arbitration.

 

(a) This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of California (without giving effect
to principles of conflicts of laws).

 

(b) Buyers, on the one hand, and Sellers, on the other, shall promptly submit
any dispute, claim or controversy arising out of or relating to this Agreement
and the other Transaction Documents (including, without limitation, with respect
to the meaning, effect, validity, termination, interpretation, performance or
enforcement of this Agreement or such Transaction Document) or any alleged
breach (including any action in tort, contract, equity or otherwise) to binding
arbitration before one arbitrator. The parties agree that, except as otherwise
provided herein respecting temporary or preliminary injunctive relief, binding
arbitration shall be the sole means of resolving any dispute, claim or
controversy arising out of or relating to this Agreement or any Transaction
Document (including, without limitation, with respect to the meaning, effect,
validity, termination, interpretation, performance or enforcement of this
Agreement or such Transaction Document) or any alleged breach (including any
claim in tort, contract, equity or otherwise). Such arbitration shall be
conducted by the American Arbitration Association under the Arbitration Rules
then in effect, and shall take place in New York City, New York.

 



18

 

 

Section 10.10 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Agreement may not be assigned by any party.

 

Section 10.11 Remedies Cumulative; Specific Performance. The rights and remedies
of the parties hereto shall be cumulative (and not alternative). The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth in this Agreement for the benefit of any other party to this Agreement,
such other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.

 

Section 10.12 Waiver.

 

(a) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

Section 10.13 Amendments. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.

 

Section 10.14 Entire Agreement. This Agreement and the attached Exhibits and
Schedules set forth the entire understanding of the parties hereto relating to
the subject matter hereof and thereof and supersedes all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof.

 

[Remainder of Page Left Blank.]



  

19

 

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first above written.

 

BUYERS

 

LIVE EVENT MEDIA, INC.

 

By: /s/ Lisa Andoh

Name: Lisa Andoh

Title: President

 

LOCAL EVENT MEDIA, INC.

 

By: /s/ Gannon Giguiere

Name: Gannon Giguiere

Title: President

 

SELLERS

 

/s/ Gannon Giguiere

GANNON GIGUIERE

 

/s/ Alan Johnson

ALAN JOHNSON

 

 

 

 

 

 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

CONSENT. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including from a Governmental Body).

 

DAMAGES “Damages” shall mean all demands, claims, actions or causes of action,
assessments, judgments, fines, losses, damages, liabilities, costs and expenses,
including, without limitation, interest, penalties, punitive and exemplary
damages, costs of investigation, clean-up and remediation and reasonable
attorneys’ fees and reasonable expenses.

 

ENTITY. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

GOVERNMENTAL BODY. “Governmental Body” shall mean any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States, any foreign country or any domestic or foreign state, county,
city, local or other political subdivision.

 

LEGAL PROCEEDING. “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.

 

LEGAL REQUIREMENT. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitute, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

 

MATERIAL ADVERSE EFFECT. A violation or other matter will be deemed to have a
“Material Adverse Effect” on a Person if such violation or other matter
(considered together with all other matters that would constitute exceptions to
the representations and warranties set forth in the Agreement or in any Closing
Certificate but for the presence of “Material Adverse Effect” or other
materiality qualifications, or any similar qualifications, in such
representations and warranties) would have a material adverse effect on such
Person's business, condition, assets, liabilities, operations, financial
performance or prospects.

 

PERSON. “Person” shall mean any individual, Entity or Governmental Body.

 

TAX. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem
tax, transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.

 



A-1

 

 

TAX RETURN. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection
or payment of any Tax or in connection with the administration, implementation
or enforcement of or compliance with any Legal Requirement relating to any Tax.

 

TRANSACTION DOCUMENTS. “Transaction Documents” shall mean this Agreement and
each document, instrument and agreement executed and delivered in respect of the
transactions contemplated hereby.

  

A-2

 

 

EXHIBIT B

 

BILL OF SALE AND ASSIGNMENT

 

KNOW ALL MEN BY THESE PRESENTS THAT, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the undersigned, GANNON
GIGUIERE and ALAN JOHNSON (“Sellers”), do hereby sell, assign, convey, transfer
and delivery to Local Event Media, Inc., a Nevada corporation (“Buyer”), all of
Sellers’ worldwide rights, title and interest in and to the Purchased Assets, as
defined in the Asset Acquisition Agreement (the “Agreement”) by and among
Sellers and Buyers, dated November 21, 2012 which is incorporated herein by
reference.

 

Sellers hereby warrant to Buyers, their successors and assigns, that Sellers are
the rightful owner of the Purchased Assets conveyed; that Sellers are conveying
to Buyers good and merchantable title to all of the Purchased Assets conveyed,
free and clear of all liabilities, obligations, claims, and encumbrances of any
kind or nature; and that Sellers (and Sellers’ successors and assigns) will
warrant and defend this sale against the claims and demands of all persons
whomsoever.

 

Sellers hereby covenant and agree that they will, at the request of Buyers and
without further consideration, execute and deliver, such other instruments of
sale, transfer, conveyance and assignment, and take such other action as may be
reasonably necessary to vest in Buyers, their successors and assigns, good and
merchantable title to the Purchased Assets conveyed, free and clear of all
liabilities, obligations, claims, and encumbrances of any kind or nature and to
put Buyers in control and possession thereof.

 

Sellers do hereby irrevocably constitute Buyers, their successors and assigns,
as Sellers’ true and lawful attorney-in-fact, with full power of substitution,
in Sellers’ or Buyers’ name, to claim, demand, collect and receive the Purchased
Assets conveyed.

 

This instrument is being delivered in connection with the Agreement and is
subject to, and is entitled to the benefits in respect of, the Agreement.

 

This instrument shall be binding upon Sellers and their successors and assigns,
and shall inure to the benefit of Buyers and their successors and assigns.

 

Dated this 21st day of November, 2012.

 

    /s/ Gannon Giguiere     GANNON GIGUIERE





    /s/ Alan Johnson     ALAN JOHNSON

 

B-1

 

 

SCHEDULE 1.01(b)

 

ASSETS PURCHASED

 

A software platform with millions of lines of code authored in various languages
including, but not limited to, HTML, Java, Python, and SQL. The software
platform operates at multiple levels from a back-end, middle-ware and front-end,
all which have been compiled into a fully functional web based application. The
software has been and will continue to be written locally by various software
developers, committed to a storage vault and then compiled into a functional
application, which is then served on rented servers or what is currently
referred to as a cloud server farm.

  

 

 